Title: To George Washington from James Muir, 3 March 1794
From: Muir, James
To: Washington, George


          
            Sir:
            Alexandria [Va.] 3d March 1794
          
          I have been favoured with yours of the 24th February; and this morning have seen your
            Manager Mr Pearce who discharged your annual donation for the education of Orphan
            Children or of the Children of indigent Parents who are unable to be at the expence
              themselves.
          The object of this charity is very worthy, as it rescues from ignorance a considerable
            number, and lays the foundation for their becoming useful Citizens.
          I am sorry I cannot give you a particular account of this institution from its
              Commencement. Mr McWhir who formerly had the direction of it,
            has removed to Georgia and no record remains from whence I can draw any information. I
            have reason to believe it was then conducted well. Mr McMath who taught the School was
            an eminent Teacher and produced accurate scholars.
          Since Mr McWhir went away the Academy has been on the wane, nor have the greatest
            exertions of the Trustees been able to produce a Teacher for the Washington School of
            any ability. Parents in good circumstances are unwilling that their Children should
            associate with those of a lower Class. This operates against the Washington School, and
            prevents its increase[.] Fifty Pounds alone will not procure the labours of an Accurate
            Scholar. Mr McWhir had address to keep out of view that they were poor Scholars, beside
            the whole direction of the Academy was in his hands. Since his
            departure the Trustees have thought proper that each School depend on itself without any
              Superintendent. The Consequence to the Washington School has
            been unfavourable. A Twelve months advertisement in the Paper has not brought us an able
              Teacher.
          The Charity has certainly been useful:
          J. Wiley went from this school, whose improvement has been such that Dr D. Stewart I am
            told has employed him as a Tutor to his Children.
          Thomas Sanford, son of a widow in Town has finished his education here with much
            applause.
          At present the school consists of
          1 John Smith, of indigent Parents, who is attentive, and makes progress.
          2 Thomas Lowe, an Orphan who improves.
          3. Samuel Benton, his mother a widow, and indigent, his diligence is commendable.
          4. John Carey an orphan.
          5 Henry Mars an Orphan. These two have attended Ill during the winter being badly
            Clothed.
          6 James Grimes, of indigent Parents, he is regular in his attendance and studious.
          7 Thomas Pindal, his father dead, had fallen from easy to needy circumstances.
          8 John9. Mary
          ⎫⎬⎭

          Farmer a Widow’s
            Children.
          Both have made great progress in reading, writing and Cyphering,
            and are very deserving.
          10. Mary Stewart daughter of an Indigent widow, her progress is considerable.
          11 William12 John
          ⎫⎬⎭

          Moore children of a
            widow beginning Spelling only, and their Letters.

          13 William14 Benjamin
          ⎫⎬⎭

          Morley, their mother a
            widow a few miles from Town, the Children attend well, and begin to learn.

          Such the present State of the School. The
            above are all who have lately been there, Of that number four only are advanced beyond their Spelling-book. Application is now making to the Trustees
            for the admission of two or three more.
          I am sorry to say that the reputation of the School is not now, and has not for some
            time been such as I could wish. The cause I have already discovered.
          Great benefit have numbers derived from the School, and now derive, but by no means
            such as ought to be. Painful is it to discover truths of this kind; nothing but your
            express desire could now have induced to that discovery.
          Could a way be devised for Clothing as well as educating these Children, and could a
            person be prevailed upon, who is capable of Educating them, to attend to this, it would
            bring the School into repute.
          The Trustees will neglect nothing which may be in their power to promote it’s
            advantage.
          I shall urge at the first meeting of the Trustees to Try the benevolent in Town to
            Complete this institution, raising a fund to Clothe such as it may embrace: and rather
            than allow the institution to continue in disrepute, I shall offer the Trustees to take
            the School under my own immediate inspection, although Parochial duties have made it
            convenient for some time past to decline Teaching I shall not think of inconvenience
            where so excellent an object is in view.
          courage in the field; wisdom in the Council, are advantageous to Society, but Charities
            especially of this kind, have advantages which are of a very eminent and peculiar
            nature.
          Our Academy it is to be dreaded will come to nothing. The house is built on land
            Subject to ground-rent. Considerable back-rents are due. The Trustees have no fund to
            discharge these, or to prevented them from accumulating. The Price of Education of
            itself is thought burdensome, and the Parents have expressed an unwillingness to add to
            their expence, already too great, by contributing any thing for rent. The Proprietor
            threatens to enter on the house to secure himself. Should he do so, the Trustees cannot
            prevent him. This circumstance has discouraged the Trustees and weakened their
            exertions.
          What ever becomes of the Academy our attention to the Washington-School, shal⟨l⟩ be
            unremitting—Nothing in my power Shall be wanting, and I shall take care for the future,
            whilst I continue a Trustee, that an exact statement of the school be
            regularly sent you. With great respect your humble Servt
          
            James Muir.
          
        